PER CURIAM. Mr. Valley files a motion for us to reconsider AM. per curiam issued on May 12, 2000, where we were compelled to deny his motion to stay and accelerate this proceeding because Mr. Valley failed to comply with Ark. R. App. P. — Civil 3(e) (2000). In doing so, he failed to file a notice of appeal showing he had made financial arrangements for the preparation of the record, thus, making it impossible to expedite and decide Mr. Valley’s appeal before the May 23, 2000, primary election.  In his reconsideration motion, Mr. Valley states he has filed an amended notice of appeal and refers to an attached exhibit A; however, such exhibit has not been attached. Nor does Mr. Valley’s motion reflect a certificate of service showing opposing counsel or parties have been served. Again, while this court attempted to accelerate the proceeding with the thought of scheduling simultaneous briefs, it is powerless to do so in light of Mr. Valley’s failure to comply with our civil appellate rules. We deny his motion for reconsideration.